Weltner, Justice.
1. A dispute concerning the property rights of condominium owners and the obligations of the owners of an adjacent parking lot was resolved by the trial court.1
*525Decided September 5, 1991.
Louis Levenson & Associates, Louis Levenson, for appellants.
Cashin, Morton & Mullins, Richard W. Gerakitis, James M. Sherman, for appellees.
2. We affirm under the authority of Tietjen v. Meldrim, 169 Ga. 678 (151 SE 349) (1929), and Thomason v. Kern & Co., 259 Ga. 119 (376 SE2d 872) (1989).2

Judgment affirmed.


All the Justices concur.


 The trial court held:
*525The Declarations of Condominium as amended, the assignments of record and the warranty deed from the original grantor of the condominium units and of the parking garage to the [parking lot owners] created an easement that runs with the land in favor of all the condominium unit owners. Such easement gives only unit owners a right to park in the existing spaces and requires that one space be available for each unit. The right to an assigned space cannot be permanently lost, forfeited or assigned away. Any unit owner or new owner who lacks a parking space upon tender of the appropriate monthly rate must be given a space. . . . The purpose of such parking easement is to guarantee availability of one space per unit throughout the existence of the condominium. . . .
While the actual use of the parking spaces on an individual basis is governed by a license, collectively all present and future condominium owners have a right to one assigned space per unit as an easement right that runs with the condominium unit ownership as well as the land of the [parking lot owners]. . . .


 We note, however, that the continuation of the easements will be conditioned upon the continued payment of parking charges.